Citation Nr: 0316609	
Decision Date: 07/20/03    Archive Date: 07/22/03

DOCKET NO.  00-03 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for Survivors' and Dependents' Educational 
Assistance (SDEA) under 38 U.S.C.A. Chapter 35


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from November 
1939 to June 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  That rating decision denied 
entitlement to service connection for the cause of the 
veteran's death.  

The case was previously before the Board in March 2001, when 
it was remanded for additional development consistent with 
the Veterans Claims Assistance Act of 2000 (VCAA).  The 
requested development has been completed.  The Board now 
proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  The death certificate shows that the veteran died in 
March 1999, at the age of 77; the immediate cause of death 
was cardiomyopathy due to ileus of the small and large 
intestine, and no other medical condition was listed as a 
significant condition contributing to death but not resulting 
in the underlying cause of death.

3.  An autopsy report shows that the veteran died of a 
pulmonary embolism presumably from deep venous thrombosis of 
the legs, combined with underlying lung disease and 
congestive heart failure.  

4.  The veteran was service connected for the residuals of an 
appendectomy at a noncompensable disability rating effective 
from April 1989.

5.  There is no competent medical evidence of cardiovascular 
disease, ileus of the small and large intestine, deep venous 
thrombosis of the legs, or lung disease during the veteran's 
active military service or during the first post service 
year.

6.  There is no medical opinion linking the veteran's fatal 
medical conditions with his service-connected disability or 
his active military service.

7.  The service-connected disability did not render the 
veteran less able to resist the fatal medical conditions or 
in any way hasten his death.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by active service, 
or which could be presumed to have been incurred in service, 
did not cause the veteran's death and did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1131, 1310, 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2002). 

2.  The veteran's death is not service-connected and the 
appellant is not entitled to benefits under 38 U.S.C.A. 
Chapter 35.  38 U.S.C.A. § 3501(a)(1)(A) (West 2002).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  Among other things, this law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
also imposes a significant duty to assist the appellant with 
their claim and to provide them notice of evidence needed to 
support the claim.  More recently, new regulations were 
adopted to implement the VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)(2002).

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b)(2002).  Information means non-evidentiary facts, 
such as the veteran's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  38 C.F.R. § 
3.159(a)(5)(2002). 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c)(2002).  With respect 
to this duty to assist the veteran in obtaining evidence, the 
VCAA requires that VA notify the claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by VA.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary). 

In this case, VA informed the appellant of the evidence 
needed to substantiate the claim in a letter dated April 
2001.  This letter also informed the appellant of VA's duty 
to assist the appellant and which party would be responsible 
for obtaining which evidence.  The Board concludes that the 
discussion therein adequately informed the appellant of the 
information and evidence needed to substantiate his claim, 
and of VA's duty to assist in obtaining evidence thereby 
meeting the notification requirements of the VCAA.  

As discussed above, VA has fulfilled its duties to inform and 
assist the appellant on her claim.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.  A remand or 
further development of the claim would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources are not 
warranted.  Any "error" to the appellant resulting from 
this Board decision does not affect the merits of his claims 
or her substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2002).  
Having determined that the duties to inform and assist the 
appellant have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).

II.  Cause of Death

Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service was either the principal, or a contributory, cause of 
death.  38 C.F.R. § 3.312(a) (2002).  For a service connected 
disability to be the principal cause of death it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related. 38 C.F.R. § 3.312(b) 
(2002).  For a service connected disability to be a 
contributory cause of death it must have contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312(c)(1) (2002).

"Generally, minor service-connected disabilities, 
particularly those of a static nature, or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability."  
38 C.F.R. § 3.312(c)(2) (2002).  

"Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death."  38 C.F.R. § 3.312(c)(3) 
(2002).  

"There are primary causes of death which by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death. In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature."  38 C.F.R. § 3.312(c)(4) (2002).  

In this case, the death certificate shows that the veteran 
died in March 1999, at the age of 77.  The immediate cause of 
death listed was cardiomyopathy due to ileus of the small and 
large intestine.  No other medical condition was listed as a 
significant condition contributing to death but not resulting 
in the underlying cause of death.  An autopsy of the veteran 
was conducted.  The autopsy report is quite extensive and it 
indicates a different finding as to the ultimate cause of the 
veteran's death.  The autopsy report concludes that the 
veteran died of a "pulmonary embolism presumably from deep 
venous thrombosis of the legs, combined with underlying lung 
disease and congestive heart failure."    

During the veteran's lifetime, service connection was granted 
in a November 1989 rating decision for the residuals of an 
appendectomy at a noncompensable (0%) disability rating from 
April 1989. This rating remained in effect until the 
veteran's death.

There is no competent medical evidence of record that in any 
way links the veteran's fatal medical conditions to the 
service connected disability.  The appellant asserts that the 
veteran was service connected for a digestive condition and 
that this was the same disability which caused the intestinal 
blockages that killed the veteran.  The death certificate 
indicates that the veteran died of cardiomyopathy due to 
ileus of the small and large intestine.  Ileus of the 
intestine is essentially a stricture or an obstruction.  
While the autopsy report does not indicate that the ileus was 
instrumental in causing the veteran's death, the death 
certificate does.  However, there is no medical evidence 
which in any way relates the veteran's ileus of the intestine 
at the time of his death to the service connected residuals 
of an appendectomy or to his military service.  

In deciding the claim for service connection for the cause of 
the veteran's death, the Board must also consider whether the 
disabilities that caused the veteran's death, that is, 
cardiovascular disease, ileus of the small and large 
intestine, deep venous thrombosis of the legs, and lung 
disease, may be service-connected.  Service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. §§  
3.303, 3.304, 3.305 (2002).  Cardiovascular-renal disease may 
be presumed to have been incurred during active military 
service if it is manifest to a degree of 10 percent within 
the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, (West 2002); 38 C.F.R. §§  3.307, 3.309 
(2002).  

The veteran's service medical records have been reviewed.  
There is no indication in any of the service medical records 
that the veteran had complaints, or diagnoses, of 
cardiovascular disease, ileus of the small and large 
intestine, deep venous thrombosis of the legs, or lung 
disease during military service.  On separation examination 
in January 1963 the veteran's lungs, heart, and vascular 
systems were "normal" with no abnormality noted by the 
examining physician.  The separation examination report 
specifically noted that the veteran's lungs were clear and 
that his heart had a regular sinus rhythm without murmur or 
cardiac involvement.  The examining physician noted that the 
veteran had appendicitis in 1941 and that he also suffered 
from indigestion.  There was no indication of lower 
gastrointestinal disorders or vascular abnormalities of the 
legs. 

The evidence of record reveals that the veteran separated 
from service in 1963.  The veteran died over three decades 
after he separated from service in March of 1999.  The 
evidence of record reveals that the veteran died as a result 
of a combination of medical disorders including: 
cardiovascular disease, lung disease, ileus of the small and 
large intestine, and deep venous thrombosis of the legs.  
However, there is no medical evidence of record showing these 
disorders were present during service or during the first 
year after the veteran separated from service.  Also, there 
is no medical evidence that in any way relates these fatal 
medical disorders to the veteran's military service or his 
service-connected residuals of an appendectomy.  As such, the 
preponderance of the evidence is against the appellant's 
claim for entitlement to service connection for the cause of 
the veteran's death.  

III.  Entitlement to Dependents' Educational Assistance under 
Chapter 35, Title 38, of the United States Code.

A surviving spouse of a veteran, who died of a service-
connected disability or who had a permanent and total 
disability rating due to service-connected disability in 
effect at the time of death, is entitled to Chapter 35 
benefits.  38 U.S.C.A. § 3501(a) (West 2002); 38 C.F.R. 
§§ 21.3020, 21.3021 (2002).

As the Board in this case has denied service connection for 
the cause of the veteran's death, and, as the record 
reflects, the veteran was not evaluated as having disability 
total and permanent in nature as a result of service-
connected disability at the time of his death, the veteran's 
surviving spouse is not eligible for such benefits, and 
entitlement to Dependents' Educational Assistance is not 
warranted as a matter of law.  38 U.S.C.A. § 3501(a) (West 
2002); 38 C.F.R. §§ 21.3020, 21.3021 (2002).

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held 
that in cases in which the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law-analogous to Rule 12(b)(6) of the Federal Rules of Civil 
Procedure for failure to state a claim upon which relief can 
be granted.

Therefore, the claim for entitlement to Dependents' 
Educational Assistance is denied.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  

Entitlement to benefits under 38 U.S.C.A. Chapter 35 is 
denied.  



	                        
____________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

